      Case 1:18-cv-11405-ER Document 34 Filed 05/20/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PHILIP E. DeBLASIO,
                              Plaintiﬀ,

               – against –                                      ORDER

NEW YORK CITY HEALTH AND                                   18 Civ. 11405 (ER)
HOSPITAL CORPORATION and DR.
BRENDA HARRIS,
                              Defendants.


RAMOS, D.J.:
       Ke Court is in receipt of DeBlasio’s Motion for Extension of Time to File Notice
of Appeal, Doc. 32. DeBlasio is currently incarcerated and proceeding pro se. He seeks
to extend his time to appeal this Court’s Opinion and Order of March 27, 2020,
dismissing his case, Doc. 30. Kat Opinion and Order certiﬁed pursuant to 28 U.S.C.
§ 1915(a)(3) that an appeal taken from it would not be taken in good faith and that in
forma pauperis status would therefore be denied for purposes of an appeal. See Doc. 30
at 7 (citing Coppedge v. United States, 369 U.S. 438, 444–45 (1962)).
       Normally, a notice of an appeal from a ﬁnal judgment must be ﬁled within 30
days after entry of that judgment. Fed. R. App. P. 4(a)(1)(A). A district court may extend
that time to appeal if a motion to do so is ﬁled within 30 days after the time prescribed by
Rule 4(a)(1) expires, and if the appealing party shows “excusable neglect or good cause.”
Fed. R. App. P. 4(a)(5)(A).
       DeBlasio’s motion is an empty form, providing no reasons for the extension
request. Accordingly, the Court ﬁnds that DeBlasio has not shown any reason to extend
         Case 1:18-cv-11405-ER Document 34 Filed 05/20/20 Page 2 of 2




his time to appeal, much less “excusable neglect or good cause.” His motion is
DENIED. Ke Clerk of Court is respectfully directed to terminate the motion, Doc. 32.


It is SO ORDERED.


Dated:     May 20, 2020
           New York, New York

                                                       EDGARDO RAMOS, U.S.D.J.




                                           2
